UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 01-31394
                         _______________________


TERRANCE BAKER,

                                                      Plaintiff-Appellant,

                                     versus

CONTINENTAL EAGLE CORPORATION,

                                                       Defendant-Appellee.


________________________________________________________________

              Appeal from the United States District Court
                  for the Western District of Louisiana
                         Civil Docket 98-CV-2198

_________________________________________________________________

                                November 7, 2002


Before JONES, SMITH and SILER,* Circuit Judges.

PER CURIAM:*

     The court has carefully considered appellant’s position in

light    of   the   excellent    oral   arguments,   briefs   and   pertinent

portions of the record.     Having done so we find no reversible error



     *
        Circuit Judge of the 6th        Circuit, sitting by designation.
     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of fact or law and affirm for essentially the reasons stated by the

district court.

       We review the district court’s decision to apply the doctrine

of issue preclusion de novo.      Stripling v. Jordan Production Co.,

234 F.3d 863, 868 (5th Cir. 2000).               We agree with the district

court that this court’s decision in Davis v. Commercial Union, Ins.

Co., 892 F.2d 378 (5th Cir. 1990), could not preclude Continental

from    litigating   whether   Baker       was   engaged   in   a   reasonably

anticipated use of the lint cleaner at the time of his injury.            The

enactment of the Louisiana Product Liability Act changed the

standard of liability under Louisiana law.            Thus, Davis cannot be

accorded issue preclusive effect.

       Furthermore, viewing the evidence as a whole there was a

reasonable basis for the jury to conclude that Baker was not

engaged in a reasonably anticipated use of the lint cleaner at the

time of his injury.    See Baltazar v. Holmes, 162 F.3d 368, 373 (5th

Cir. 1998) (in review of jury verdict we view all of the evidence

most favorable to the verdict).            Additionally, the court did not

abuse its discretion in excluding inadmissible hearsay testimony

regarding certain previous accidents involving the lint cleaner or

the testimony of the expert witness regarding the accident at issue

in Davis.

            The judgment of the district court is therefore AFFIRMED.




                                       2